DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1 and 10 were amended.  Claims 1 – 10 were withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Examiner notes that this request for the benefit of a prior-filed application has not been granted.  In addition, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/285853, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   Claim 11 includes the step “determine one or more current parameters of an electric circuit model of the battery based at least in part upon the current operating temperature”, which is not supported by the disclosure.  The only mentions of temperature appears on pages 5, 6, 8 and 11 of the disclosure for Application No. 14/285853.  The discussion in that application is that temperature is not used in the calculation, as “the temperature effect and the capacity fading are not considered to be caused by aging of the battery.” And “the cell temperature can be kept at given value during a test”.

Drawings
The drawings were received on 29 August 2022.  These drawings are acceptable.

Specification
Amendments to the specification were received on 29 August 2022.  These amendments are acceptable.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claim 11 have been fully considered and resolve the issue of indefiniteness.  The rejection of 28 April 2022 has been withdrawn. 

35 USC §103 
Applicant's arguments filed 29 August 2022 have been fully considered but they are not persuasive. 
Applicant Argues (see page 10): the priority date of the current application is at least the filing date of Provisional Application No. 61/827,586 (hereinafter "the '586 Application"), filed on May 25, 2013, or the filing date of Non-Provisional Application No. 14/285,853 (hereinafter "the '853 Application"), filed on May 23, 2014. The claim of priority is indicated in paragraph [0001] of the current application. A petition to accept a delayed claim of priority to the '853 Application and the '586 Application, along with a corrected ADS indicating the corrected claim of priority, was filed on July 26, 2022.
Examiner submits that, as discussed above, the Applicant’s request for a modified priority date has been denied by the Office of Petitions.  See the reply dated 17 October 2022.  Further, there is no support for the claimed use of temperature to “determine one or more current parameters of an electric circuit model of the battery based at least in part upon the current operating temperature” in the disclosure of Application 14/285,853.  Due to this lack of support, claims 11 – 20 have been analyzed with an effective filing date of 10 January 2020, and both Garcia and Lin are available as prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., US 2018/0143257 (hereinafter 'Garcia') in view of Lin, “Theoretical Analysis of Battery SOC Estimation Errors Under Sensor Bias and Variance” (hereinafter 'Lin').

Regarding claim 11: Garcia teaches a system, comprising: 
a battery ([0039. 0058]: discloses a battery condition monitoring system that receives measurements from a battery under examination); 
one or more sensors that monitor conditions of the battery, the conditions comprising terminal voltage, terminal current and current operating temperature of the battery ([0061, 0136, Fig 10]: discloses a set of input variables including temperature, voltage and current measurements, collected by a passive data acquisition module 1020); 
processing circuitry comprising a processor and memory ([0138, Fig 10]: discloses processing circuitry 1050, which could be a computer); and 
a battery management application that, when executed by the processing circuitry, causes the processing circuitry to ([0058, 0139, Fig 1]: discloses a Battery Condition Monitoring (BCM) system that is executed as software on a processor): 
	determine one or more current parameters of an electric circuit model of the battery based at least in part upon the current operating temperature ([0061 – 0065]: discloses determining “equivalent circuits” as part of the model of the battery, where temperature measurements are part of the input data for determining the model); 
	determine an available capacity of the battery based at least in part upon the current operating temperature ([0070]: discloses determining the present state of charge of the battery using the current input data along with existing battery models and historical data); 
	determine one or more states of the battery based at least in part upon the one or more current parameters of the electric circuit model of the battery and the available capacity of the battery ([0075, 0078]: discloses calculating the SOC and SOH of the battery from the parameters determined by the analysis algorithm); and 
generate a control signal to adjust operation of the battery or an environment of the battery based at least in part upon the one or more states of the battery ([0052, 0053]: discloses generating control signals to manage the use of the battery system based on the predicted condition of the battery). 

Garcia is silent with respect to 
determine one or more states of the battery using an observer function, the one or more states determined based at least in part upon the one or more current parameters of the electric circuit model of the battery, the available capacity of the battery, and a slope of an open circuit voltage - state of charge (Voc - SOC) profile of the battery 

Lin teaches a system, comprising: 
a battery ([page 7144, right column, second paragraph]: teaches performing cycle tests on an NMC battery); 
one or more sensors that monitor conditions of the battery, the conditions comprising terminal voltage, terminal current and current operating temperature of the battery ([page 7144, right column, second paragraph; Fig 4]: discloses collecting and graphing current, voltage, and temperature measurements from the battery); 
a battery analysis that includes:
	determine one or more current parameters of an electric circuit model of the battery based at least in part upon the current operating temperature ([page 7139, left column, last paragraph and right column, all paragraphs; Fig 1]: discloses modelling the battery with an equivalent circuit model, where “battery dynamics are dependent on temperature” and “the parameters need to be treated as varying with temperature”); 
	determine an available capacity of the battery based at least in part upon the current operating temperature ([page 7139, right column, first paragraph]: discloses determining the state of charge at the next time step based on parameters that are dependent on the measured temperature); and 
	determine one or more states of the battery based at least in part upon the one or more current parameters of the electric circuit model of the battery, the available capacity of the battery, and a slope of an open circuit voltage - state of charge (Voc - SOC) profile of the battery using an observer function ([page 7144, left column, second paragraph]: discloses using the slope of the OCV curve along with the observer gain in the calculation of the SOC estimation bias, where SOC is tracking the available capacity of the battery). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lin to include a model of the OCV to SOC curve in order to remove measurement errors and sensor bias from the analysis of the SOC and SOH of the battery. 

Regarding claim 12: Garcia in view of Lin teaches the system of claim 11, as discussed above.
Garcia is silent with respect to wherein 
the observer function is a SOC Luenberger observer function. 

Lin teaches the use of an observer function in the removal of sensor biases, where 
the observer function is a SOC Luenberger observer function ([page 7139, left column, second paragraph]: discloses the use of a Kalman filter, and that this can be extended to a general class of observer functions, including the Luenberger observer). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lin to incorporate a Luenberger observer into the analysis of a model of the OCV to SOC curve, as a potential means of improving the process of removing measurement errors and sensor bias from the analysis of the SOC and SOH of the battery. 

Regarding claim 13: Garcia in view of Lin teaches the system of claim 11, as discussed above, wherein the one or more current parameters are determined using linear regression analysis (Garcia: [0098, 0099, Fig 6]: discloses the use of a regression analysis, in particular autoregressive moving average (ARMA), as one of the estimation algorithms used to compute the health metrics of the battery).

Regarding claim 14: Garcia in view of Lin teaches the system of claim 13, as discussed above, wherein the linear regression utilizes an autoregressive-moving-average model (Garcia: [0098, 0099, Fig 6]: discloses the use of a regression analysis, in particular autoregressive moving average (ARMA), as one of the estimation algorithms used to compute the health metrics of the battery).

Regarding claim 15: Garcia in view of Lin teaches the system of claim 11, as discussed above.
Garcia is silent with respect to wherein 
the Voc - SOC profile is a nonlinear profile defined by a set of piecewise linear equations. 

Lin teaches the use of the VOC-OCV curve to analyze the state of the battery, where 
the Voc - SOC profile is a nonlinear profile defined by a set of piecewise linear equations ([page 7140, right column, second paragraph]: discloses that “the battery OCV is typically piecewise linear”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lin to utilize an approximation of the SOC-OCV curve as a series of linear segments in order to simplify the calculations required to remove sensor bias from the estimation of the state of charge of the battery.

Regarding claim 16: Garcia in view of Lin teaches the system of claim 11, as discussed above, wherein the electric circuit model of the battery comprises an internal resistance (Ro) (Garcia: [0083, 0088; Fig 5]: discloses modelling the battery as a set of resistors, inductors, and constant phase elements).

Garcia is silent with respect to multiple resistor-capacitor pairs (R1C1, ..., RiCi)

Lin teaches the use of an equivalent circuit model for a battery than includes a series resistance and multiple RC pairs ([page 7139, left column, section “A. Equivalent Circuit Model”; Fig 1).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lin to use “the most commonly used model for the estimation and control of battery ([page 7139, right column, bottom paragraph)” as part of the analysis model.

Regarding claim 17: Garcia in view of Lin teaches the system of claim 11, as discussed above, wherein the one or more states comprise a current SOC of the battery (Garcia: [0075, 0078]: discloses calculating the SOC and SOH of the battery from the parameters determined by the analysis algorithm).

Regarding claim 18: Garcia in view of Lin teaches the system of claim 11, as discussed above, wherein the battery management application causes the processing circuitry to estimate an actual capacity of the battery utilizing the one or more states and the one or more parameters (Garcia: [0072]: discloses determining the capacity of the battery as one of several “health-related metrics” determined by the battery condition monitoring system). 

Regarding claim 19: Garcia in view of Lin teaches the system of claim 11, as discussed above, wherein a real-time analysis of the one or more states occurs while the battery is in operation within an electrical device (Garcia: [0035]: discloses the use of the system in “online” mode, while the battery is either charging, discharging, or idle).

Regarding claim 20: Garcia in view of Lin teaches the system of claim 19, as discussed above, wherein the electrical device comprises a plug-in hybrid electric vehicle (PHEV), a plug-in electric vehicle (PEV), or a smart grid system (Garcia: [0036]: discloses the use of the battery condition monitoring system in various applications, including hybrid plug-in hybrid electric vehicles (PHEV), and electric vehicles).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857